Citation Nr: 1116372	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-37 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating for traumatic degenerative joint disease (DJD) of the lumbar spine in excess of 10 percent from June 3, 2008 through December 6, 2009, and in excess of 40 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for traumatic degenerative joint disease (DJD) of the left knee.

3.  Entitlement to a separate rating for instability or recurrent subluxation of the left knee.

4.  Entitlement to an initial rating in excess of 10 percent for traumatic degenerative joint disease of the right knee.

5.  Entitlement to an initial rating in excess of 10 percent for residual injury to the left hip.   

6.  Entitlement to an initial rating in excess of 10 percent for residual injury to the right hip. 

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from March 1965 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection and assigned the initial evaluations for traumatic degenerative joint disease of the lumbar spine, as 10 percent disabling; traumatic degenerative joint disease of the left knee, as 10 percent disabling; traumatic degenerative joint disease of the right knee, as 10 percent disabling; residual injury of the left hip as 10 percent disabling; and residual injury of the right hip as 10 percent disabling.  

The Veteran disagreed and was afforded another VA joints examination in December 2009.  In a rating decision mailed in January 2010, the RO increased the disability rating for the traumatic degenerative joint disease of the lumbar spine to 40 percent for the period from December 7, 2009, thus creating a staged initial rating.  Because the evaluation of the Veteran's traumatic degenerative joint disease of the lumbar spine does not represent the maximum rating available for the disability, the Veteran's claim for a higher initial rating remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record (October 2010 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  At no time prior to December 7, 2009, even with consideration of limitation due to pain, has the lumbar spine disability (traumatic DJD) been productive of: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; nor has this disability resulted in incapacitating episodes.

2.  At no point after December 7, 2009, did the Veteran's traumatic DJD of the lumbar spine manifest unfavorable ankylosis of the entire thoracolumbar spine.

3.  At no time during the initial rating period on appeal did the Veteran's left knee traumatic DJD manifest with ankylosis of the knee, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, limitation of flexion to 45 degrees or less, limitation of extension to 10 degrees or less, or a combination of 45 degrees or less of flexion and 10 degrees or less of extension.

4.  From December 7, 2009, the Veteran's left knee disability had manifested slight, but not moderate, recurrent subluxation or lateral instability.

5.  At no time during the rating period on appeal did the Veteran's traumatic right knee DJD manifest with ankylosis of the knee, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, limitation of flexion to 30 degrees or less, limitation of extension to 15 degrees or less, or a combination of 45 degrees or less of flexion and 10 degrees or less of extension.

6.  For the initial rating period on appeal, the Veteran's residuals of injury of the left hip was manifested by pain, some limitation of motion, and within normal limits x-ray studies.  

7.  For the initial rating period on appeal, the Veteran's residuals of injury of the right hip was manifested by pain, some limitation of motion, and within normal limits x-ray studies.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for traumatic degenerative joint disease of the lumbar spine in excess of 10 percent have not been met through December 7, 2009, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237, 5239 (2010). 

2.  The criteria for an initial disability rating in excess of 10 percent for left knee traumatic degenerative joint disease have not been met or approximated at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261 (2010).

3.  The criteria for a separate 10 percent disability rating for instability of the left knee have been met from December 7, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2010).

4.  The criteria for an initial disability rating in excess of 10 percent for right knee traumatic degenerative joint disease have not been met or approximated at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261 (2010).

5.  The criteria for an initial rating in excess of 10 percent disabling for residuals of injury of the left hip are not met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2010).

6.  The criteria for an initial rating in excess of 10 percent disabling for residuals of injury of the right hip are not met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided pre-adjudication VCAA notice by a letter in June 2008.  The Veteran was notified of the type of evidence needed to substantiate the claim for service connection.  Additionally, the letter provided notice to the Veteran that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  

The initial rating appeals arise from disagreement with the initial evaluations following the grant of service connection for traumatic degenerative joint disease of the lumbar spine, traumatic degenerative joint disease of the right knee and of the left knee, and residuals of injury for the left hip and the right hip (as secondary to the traumatic degenerative joint disease of the lumbar spine).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For these reasons, the Board finds that the duty to notify the Veteran has been fulfilled.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf and has reported that he has not sought any treatment for his service-connected disabilities.  On his original claim, the Veteran indicated he served in the National Guard from 1983 to 1988; however, no treatment records from that period of Guard service are of record.  As the Veteran has stated in both VA examinations that he has sought no treatment for his now-service connected disabilities, the Board will not remand to search for any Guard records because there is no indication they would assist the Veteran with his claims.  Finally, the Veteran has not reported submitting any application to the Social Security Administration for any benefit.

The Veteran was afforded VA examinations in December 2008 and December 2009 in relation to his appeals for higher initial disability ratings.  The Board finds that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria for Initial Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Initial Rating in Excess of 10 Percent for Traumatic DJD 
of the Lumbar Spine prior to December 7, 2009

The general rating formula provides that diseases and injuries of the spine should be rated as follows: 5235, vertebral fracture or dislocation; 5236, sacroiliac injury and weakness; 5237, lumbosacral or cervical strain; 5238, spinal stenosis; 5239, spondylolisthesis or segmental instability; 5240, ankylosing spondylitis; 5241, spinal fusion; 5242, degenerative arthritis of the spine (see also Diagnostic Code 5003); and 5243, intervertebral disc syndrome.  38 C.F.R. § 4.71a.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a.

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (DC 5235), sacroiliac injury and weakness (DC 5236), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), or spinal fusion (DC 5241).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case.

The Veteran claims his traumatic degenerative joint disease of the lumbar spine warrants a higher initial evaluation than 10 percent, effective from June 3, 2008 to December 6, 2009, and then a higher evaluation than 40 percent for the period from December 7, 2009, thereafter.

The Veteran's service-connected lumbar spine was evaluated initially under Diagnostic Codes 5010-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2010). 

A review of service treatment records finds the Veteran sought medical treatment for his back a few months post injury, in June 1967.  He complained of back pain that could be sharp.  The service clinician found the Veteran had full range of motion and a negative neurological examination.  There was tenderness to deep pressure over T-12, otherwise normal spine examination.  A May 1968 summary of those injured along with the Veteran described the Veteran's injuries as having strained ligaments in the back.  In June 1968 he complained of severe non-radiating pain in the low back, after picking up a brick.  The clinician again found full range of motion, though there was pain all over the sacrum with forward flexion.  The clinician found no clear evidence of orthopedic disease in the back.  In September 1968 there was a normal neurological examination.   

The Veteran reported seeking only symptomatic treatment since 1968 for his lumbar spine post service.  The only current treatment reported was over the counter pain medication.  In December 2008 he was afforded a VA joints examination.  He also reported no history of hospitalization or surgeries.  The Veteran denied any urinary incontinence, numbness, parathesias, or leg or foot weakness, but did report stiffness and pain.  He located the pain to the lumbosacral area, without sciatic symptoms.  The pain was constant aching, severe and constant, lasting 1 to 6 days a week.  He denied radiation of the pain.  He was able to walk a quarter of a mile.  The examiner found no ankylosis.  The lumbo-sacral flexion was measured 0 to 85, though the Veteran's protruberant abdomen precluded full flexion.  His extension was to 0.  Left and right lateral and rotation were all 0 to 30, which the Board notes is considered full.  The examiner noted no change in range of motion after three repetitions.  No pain was reported.  An imaging study found degenerative joint disease of endplates of L-5 to S-1 with no loss of disc space.  
 
Based on a review of all the evidence of record, lay and medical, the Board finds that, under the General Rating Formula, it is not shown that at any point during the appeal period prior to December 7, 2009, the Veteran's traumatic degenerative joint disease of the lumbar spine has been more nearly approximated the criteria of the forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees to warrant the 10 percent evaluation, and no higher.  38 C.F.R. § 4.71a.  His flexion was measured 0 to 85, even with a protuberant abdomen, while to 90 degrees is considered full flexion.  

The Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffered from a separate neurological disability distinct from his traumatic degenerative joint disease.  The Veteran has denied having any bowel or bladder problems during the December 2008 examination.  In short, the medical evidence of record does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria.  Therefore, the Board concludes that the Veteran did not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See 38 C.F.R. § 4.71a, Codes 5237, 5239 Note (1).

The December 2008 VA examination report did not find ankylosis, and the December 2008 VA examination found the ranges of motion to be as given above, with no report of pain.  The Veteran's combined range of motion of the thoracolumbar spine was 145 degrees, while a 20 percent rating is appropriate for a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  That the Veteran experienced pain was already well established in the record.  

Consequently, the next higher (20 percent) rating under these criteria is not warranted for any period.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243.  Additional factors that could provide a basis for a higher rating have been considered; however, it is not shown that the Veteran has any functional loss beyond that being compensated.  While the Veteran's reports recurring pain, the rating assigned contemplates such degree of impairment.

The Board acknowledges that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, higher compensation is not warranted under these provisions because there is no persuasive, and credible, evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of 10 percent for the rating period prior to December 7, 2009. 

The Board acknowledges the Veteran's statements regarding his pain and the impact on his work, which he reported was as a registered nurse; however, as the Veteran was already rated at 10 percent for the initial appeal period, some impact on his employment has been incorporated into his lumbar spine disability evaluation.  As the Board will discuss throughout this decision, the Board finds the lack of complaints, and specific histories and complaints given during treatment that do not include knee pain, stand in sharp contrast to the Veteran's statements claiming knee pain and that pain's impact on his employment.  This sharp contrast reflects inconsistencies in reporting of symptoms, so lessens the credibility and probative value of the general assertions of pain and its functional.  

The evidence also demonstrates that a rating in excess of 10 percent based on incapacitating episodes is not warranted because the evidence of record does not show, and the Veteran did not claim during the 2008 VA joint examination, that any bed rest had been prescribed by a physician, including no evidence of bed rest having a total duration of at least 4 weeks during any 12-month time period, as required for a higher rating of 20 percent.  38 C.F.R. § 4.71a, DC 5243.    

The Board also notes the Veteran was found to have degenerative joint disease in his lumbar spine.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  

The evaluation of arthritis is conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added, under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.

The Veteran's lumbar spine disability (traumatic degenerative joint disease) was initially rated 10 percent disabling under DC 5237 which pertains to lumbosacral or cervical strain.  However, the lumbar vertebrae are considered a group of minor joints that is ratable on parity with a major joint.  38 C.F.R. § 4.45.  Diagnostic Code 5003 allows for the assignment of a maximum 20 percent rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups.  The lumbar spine may only be rated as one major joint.  Accordingly, the evidence does not support a higher rating under DC 5003.    

In sum, the weight of the credible evidence shows the orthopedic manifestations of the Veteran's low back disability do not warrant a rating in excess of 10 percent for the initial appeal period prior to December 7, 2009.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Initial Rating in Excess of 40 Percent for Traumatic DJD 
of the Lumbar Spine from December 7, 2009

There were no treatment reports from any source submitted or reported by the Veteran dated after the December 2008 VA joints examination.  He submitted statements describing the tremendous pain he was in, which made it very hard for him to pick up patients or kneel to perform CPR.  See October 2009.

On December 7, 2009, he was afforded another VA joints examination.  The Veteran reported the walk from the parking lot to the stairs of the facility rendered him in need of rest from weak joints and pain, and that he had to stop again to rest after going up 10 steps.  The Veteran also reported that he could not call-in to work because others were depending on him, yet he also reported at least 4 times a year he could not work at all.  He reported decreased mobility, weakness, fatigue and pain, in addition to flare-ups that were severe, weekly, and would last for hours, and would be triggered if he stood or sat too long, or got out of bed the wrong way.  He related one instance when he went to a patient's house, sat on the floor, could not get up off the floor, and had to call for someone to help him up.  He described himself as being unable to walk more than a few yards.  All the while, the Veteran has reported no treatment other than over-the-counter pain relief and heat pads.

The December 2009 examiner found no ankylosis of the lumbar spine.  The range of motion was measured to be 0 to 45 degrees flexion, 0 to 15 degrees extension, left lateral flexion to 15 degrees, left lateral rotation to 30 degrees, right lateral flexion to 20 degrees and right lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion, with limitation of motion on 3 repetitions.  Upon repetitive motion, due to pain, the Veteran's flexion was limited to 30 degrees, extension to 10 degrees, left lateral rotation to 20 degrees, and right lateral flexion to 20 degrees, and right lateral rotation to 30 degrees.  An x-ray study of the lumbar spine found minimal degenerative joint disease with some spurring along lower spine, and no change from the 2008 study.    

The Veteran's range of motion as limited by pain sufficiently warrants the 40 percent rating which the RO granted for the initial rating period from December 7, 2009.  The evidence demonstrated forward flexion of the thoracolumbar spine 30 degrees or less, to warrant a 40 percent rating.  38 C.F.R. § 4.71a.  

The Board also finds that the weight of the evidence demonstrates that a disability rating in excess of 40 percent is not warranted for any period.  The evidence has not demonstrated unfavorable ankylosis of the entire thoracolumbar spine for any period to warrant a 50 percent rating.  No examiner has noted or found ankylosis of the thoracolumbar spine, and the specific clinical measures of ranges of motion of the thoracolumbar spine, including with considerations of limitations due to pain or other factors such as repetition, still reflects the Veteran does not have ankylosis of the thoracolumbar spine at any time.  38 C.F.R. § 4.71a.  Ankylosis is immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is also defined as a stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996).   

The Board also finds that a separate rating for neurological manifestations of low back disability is not warranted.  The Board has considered the Veteran's complaints at the 2009 VA examination of pain, but notes that the diagnostic code evaluations under the General Rating Formula for Diseases and Injuries of the Spine contemplate symptoms with or without pain, whether or not it radiates.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5239.  The 2009 VA examiner made no finding of any neurological disability to warrant a separate rating for neurological manifestations of low back disability.  

The Board acknowledges that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, higher compensation is not warranted under these provisions because there is no persuasive, and credible, evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of 40 percent for any period.

The Board acknowledges the Veteran's statements regarding his pain and the impact on his work, which he reported to be as a registered nurse, to include the described incident when he sat on a floor at a patient's house and was so unable to arise again that help had to be summoned to get him up; however, as the Veteran was already rated at 40 percent for the appeal period after December 7, 2009, some impact on his employment has been incorporated into his lumbar spine disability evaluation.  Again, the Board finds the lack of treatment records, especially for a disability already now service connected, to stand in sharp contrast to the Veteran's statements claiming pain, being trapped on the floor and needing help to even stand up, and that pain's impact on his employment.  This sharp contrast cannot be reconciled in the Veteran's favor, and so the Board finds these statements lacking credibility and having very little probative value.  

The Veteran also does not warrant a rating in excess of 40 percent based on incapacitating episodes, as the evidence of record does not show and he did not claim during the 2009 VA joint examination, that he has been prescribed any bed rest by a physician, certainly not bed rest having a total duration of at least 6 weeks during any 12-month time period.  38 C.F.R. § 4.71a, DC 5243.    

Finally, the Board finds no other potentially applicable diagnostic code that would provide for a higher (in excess of 40 percent) schedular rating for the Veteran's service-connected traumatic degenerative joint disease of the lumbar spine at any point after to December 7, 2009.    


Higher Rating than 10 Percent for Traumatic DJD of the Knees 

The Veteran's service connected traumatic DJD of the left knee and of the right knee each have been rated at 10 percent by the RO under the provisions of Diagnostic Codes 5010 for traumatic arthritis.  Although the RO listed the codes as 5010-5257, the Board finds from the clinical findings, evidence, and reasons and basis given in the RO decision that the 10 percent was assigned to address pain and limitation of motion due to traumatic arthritis of the knees, and was not assigned for instability.  The Board finds that the RO's inadvertent use of DC 5257 did not in fact grant service connection for instability of either knee.  As such, the Veteran has not yet received separate ratings for instability for either knee.  The Board will address whether a separate rating for the left knee and the right knee instability under Diagnostic Code 5257 is warranted later in this decision.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability, which is not applicable in conjunction with 5010 because it does not provide for rating based on arthritis, painful motion, or limitation of motion of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257.  Arthritis of the knee joint and instability of the knee joint are entirely separate disabilities that must be separately service connected and rated.  See VAOPGCPREC 23-97 (where disability is rated under DC 5003 for arthritis, separate rating for instability is warranted under DC 5257 where the evidence shows recurrent subluxation or lateral instability of the same knee); VAOPGCPREC 9-98 (where disability is rated under DC 5257, separate rating for arthritis under DC 5003 is warranted where the evidence shows x-ray evidence of arthritis, pain, and at least noncompensable limitation of motion of the knee).  

Under Diagnostic Code 5010, traumatic arthritis should be rated under Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

In this case, a December 2008 x-ray study found tricompartmental degenerative joint disease in both knees.  

The Board turns to the applicable Diagnostic Codes regarding limitation of motion of the knee.  Under Diagnostic Code 5256, ankylosis of the knee is rated at 60 percent when extremely unfavorable, in flexion at an angle of 45 degrees or more, at 50 percent when in flexion between 40 and 45 degrees, at 40 percent when in flexion between 10 and 20 degrees, and at 30 percent when favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is rated at 20 percent.  38 C.F.R.         § 4.71a.

Under Diagnostic Code 5260, the limitation of flexion of the leg to 15 degrees warrants a 30 percent rating, to 30 degrees warrants a 20 percent rating, to 45 degrees warrants a 10 percent rating, and to 60 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the limitation of extension of the leg to 45 degrees warrants a 50 percent rating, to 30 degrees warrants a 40 percent rating, to 20 degrees warrants a 30 percent rating, to 15 degrees warrants a 20 percent rating, to 10 degrees warrants a 10 percent rating, and to 5 degrees warrants a (0 percent) noncompensable rating.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

After a review of all the evidence, the Board finds that, at no point during the initial rating period did the Veteran's left knee or right knee traumatic DJD manifest or more nearly approximated ankylosis; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; limitation of flexion to 30 degrees or less (for a 20 percent rating under Diagnostic Code 5260); limitation of extension to 15 degrees or less (for a 20 percent rating under Diagnostic Code 5261); or a combination of limitation of flexion to 45 degrees (for a separate 10 percent rating under Diagnostic Code 5260) with limitation of extension to 10 degrees (for a separate 10 percent rating under Diagnostic Code 5261).  38 C.F.R. § 4.71a.  

The evidence shows no ankylosis or dislocated semilunar cartilage, and the Veteran did not report any locking in either knee during the initial rating period.  Neither examiner for the 2008 or 2009 VA joints examinations found locking.  As such, the Board finds that the Veteran is not entitled to a separate disability rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The evidence indicates that the Veteran reported his left knee gives way, rather than locks.  The Veteran's complaints of giving way and instability are addressed below.

Regarding rating the service-connected left and right knee traumatic DJD under the limitation of motion provisions, the Board finds that the left and right knee at no point were limited to 30 degrees or less flexion or 15 degrees or more extension.  Service treatment records indicate the Veteran sought treatment for his left knee within a few months from the initial injury and though he complained about pain and stiffness, both the September 1967 and November 1967 service clinicians noted full range of motion.  The right knee was not explicitly mentioned within the service treatment records.  The Veteran did not report seeking treatment for either knee post-service.  

At the December 2008 VA joints examination, the left knee's range of motion was measured as 0 to 130 flexion, with pain evident at 115 to 130, extension 130 to 0, with pain evident 115 to 130.  There was no limitation in the range of motion after three repetitions.  For the right knee, as measured at the 2008 VA joints examination, flexion was measured at 0 to 125, with pain evident 110 degrees to 125, and extension was measured 125 to 0, with pain again evident at 100 to 125.  As well, with the right knee there was no change in the range of motion after three repetitions.  Again, the Veteran denied any treatment for his knees between the VA examinations, though he reported such knee pain that his ability to do his job as a registered nurse was hampered.  

At the December 2009 VA joints examination, the Veteran reported he could not move or walk as well as he could before the 2008 examination, though he still used no assistive devices.  The range of motion was measured for the left knee as 0 to 110 degrees flexion, with normal left knee extension (to 0 degrees), though with objective evidence of pain.  The range of motion for the right knee was measured as 0 to 110 degrees flexion with as well normal extension, though there was objective evidence of pain.  For both knees the examiner found limitation in the range of motion after repetitive motion, by pain.  The left knee's flexion was limited to 0 to 90 degrees and the right knee's flexion was limited to 100 degrees, though again extension remained at 0 degrees, which is normal.

The Board notes the effects of pain on the Veteran's functional abilities, but finds that these are appropriately compensated under the 10 percent rating for arthritis.  Even considering the effect of pain on the Veteran's limitation of motion of the left knee and of the right knee, the traumatic degenerative joint disease of the left and right knees does not rise to a level warranting a higher disability rating for limitation of motion for the initial rating period.  

The Board notes that the Veteran has made several statements describing the level of pain and its effect.  Specifically at the 2009 VA examination, he stated he was unable to stand for more than a few minutes and could not walk for more than a few yards.  He had originally reported on the June 2008 claim that the pain in his back, hips and knees prevented him from walking more than 50 feet without rest; by the October 2009 substantive appeal, his range was 25 to 50 feet, and then at the December 2009 examination he could only walk a few yards.  The Board finds the objective measurements of his range of motion, even limited by repetitive motion, to be more persuasive than the Veteran's subjective figures of his range of walking because the Board cannot reconcile in the Veteran's favor his descriptions of pain and its limitation on his activities and employment, claimed as a registered nurse, with the complete lack of medical treatment.  The Board notes the Veteran's service treatment records display no such stoicism, but instead indicate the demonstrated behavior of seeking out medical care for a variety of disorders and receiving a variety of treatment that included minor surgery for these disorders.  Therefore, the Board finds the Veteran knew to seek medical care for pain or discomfort.  The Veteran's current reports of pain, and impact on employment as a result of pain, and his difficulty performing the needed tasks of his job cannot be reconciled with seeking out no medical treatment and using only over the counter pain medication.  Therefore, these reports by the Veteran have limited probative value.  

The Board must then consider whether a separate disability rating is warranted for instability of either the left knee or right knee.  See VACOPGCPREC 23-97.  Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderation recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

After a review of all the evidence, the Board finds that the Veteran has slight recurrent subluxation of the left knee as found during the December 7, 2009, VA joints examination.  In service, the Veteran did complain of left knee buckling in September 1967, though the service clinician did not find edema or instability.  There was no such complaint made about the right knee in service.  The Veteran did not report and the examiner did not find instability for either knee in the course of the December 2008 VA joints examination; however, for the December 2009 VA examination, the Veteran reported bilateral swelling and instability.  The examiner noted swelling only on the left knee and found no instability in either knee.  The fact remains the 2009 VA examiner did note swelling along the left patella.  

Based on this evidence, the Board finds that the Veteran has slight recurrent subluxation and lateral instability for the left knee, as of the December 7, 2009 VA joints examination.  The lack of objective findings of instability upon examination suggests a very mild degree of impairment rather than a moderate level of instability.  The Board finds that the Veteran's subjective reports of swelling that was objectively confirmed only in the left knee upon examination rise to the level of only slight subluxation of the left knee.  While there is no evidence of actual instability upon examination, there is some lay evidence of symptomatology by the Veteran that suggests he has some left knee instability.  For these reasons, and resolving reasonable doubt in the Veteran's favor on the question of whether he in fact has instability of the left knee, the Board finds that a separate 10 percent rating is warranted for slight recurrent subluxation and lateral instability for the left knee, effective the date of the VA joints examination, December 7, 2009.  38 C.F.R.        § 4.71a, Diagnostic Code 5257.

Based on all the evidence of record, the Board finds that the criteria for a disability rating in excess of 10 percent for traumatic degenerative joint disease of the left knee and of the right knee, or separate 10 percent ratings for flexion or extension under DCs 5260 and 5261, have not been met at any time during the initial rating period.  The Board also finds that the criteria for a separate disability rating based on evidence of slight subluxation of the left knee due to the degenerative joint disease have been met as of the date of the December 7, 2009 VA joints examination; therefore, a separate 10 percent disability rating is granted for slight recurrent subluxation or lateral instability of the left knee, effective December 7, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Higher Ratings than 10 Percent for Left and Right Hip Disabilities

Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The general rating schedules for limitation of motion of the hip are 38 C.F.R.          § 4.71a, Diagnostic Codes 5251, 5252 and 5253.

A 10 percent disability rating is warranted where extension of the thigh is limited to 5 degrees (Diagnostic Code 5251); and where flexion is limited to 45 degrees (Diagnostic Code 5252).  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned where flexion is limited to 30 degrees; a 30 percent disability rating is assigned where flexion is limited to 20 degrees; and a 40 percent disability rating is assigned where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

A 10 percent disability rating is also warranted for limitation of rotation of the thigh if the affected leg cannot toe-out more than 15 degrees; a 10 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Where limitation of motion of either hip is noncompensable under Diagnostic Codes 5251, 5252, or 5253, a rating of 10 percent may be assigned where there is limitation of motion objectively confirmed by findings such as satisfactory evidence of painful motion.

As stated above, diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use under  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).  Johnson v. Brown, 9 Vet. App. 7 (1996); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  The Board notes that disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part which becomes disabled on use must be regarded as seriously disabled.  However, a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.

With regard to the hips, the service treatment records contain no complaints or requests for treatment for either hip.  The RO granted service connection to the left and right hip as secondary to the already service-connected lumbar spine disability.  

Again, there are no treatment reports from any source in the intervening time between separation from service (1968) and the December 2008 VA joints examination.  

The Veteran reported to the examiner during the December 2008 VA joints examination that the hip pain began in 2005 and the Veteran treated it with over-the-counter pain medication as needed.  He has had no surgery and no physical therapy.  He complained of pain and stiffness in both hips, but not about giving way, instability, weakness, locking, effusion, flare-ups, or inflammation.  Range of motion measurements were, for the left hip, 0 to 125 flexion, extension 0 to 30; adduction 0 to 25, abduction 0 to 45; external rotation 0 to 55; and internal rotation 0 to 35.  Range of motion for the right hip was measured at 0 to 120 flexion, 0 to 30 extension, 0 to 25 adduction, 0 to 45 abduction, 0 to 55 external rotation, and 0 to 35 internal rotation.  As with the left hip, there was no pain and no change in the range of motion after three repetitions.  

An x-ray study at the December 2008 VA examination found the hips normal.  The examiner indicated bilateral hip pain without radiological evidence of pathology.  

While the Veteran submitted an April 2009 statement reporting that the pain in his hips, along with his knee pain and back pain, made it hard for him to do his work and limited him to walking 50 feet before he needed to sit and rest, he reported no treatment from any source.

To the December 2009 VA joints examiner the Veteran likewise reported that now the pain in his hips had grown worse, there was stiffness and decreased joint speed, and it was harder to move and walk as well as he could before the 2008 examination, though he still denied current treatment for the condition.  He reported pain and stiffness in the hips.  Range of motion for the left hip was measured as 0 to 80 degrees flexion, 0 to 10 degrees extension, 0 to 40 abduction, and the examiner noted he could cross the left leg over the right and his toes were out more than 15 degrees.  There was objective evidence of pain following repetitive motion, though no additional limitation of motion.  The examiner also noted that, while the Veteran was unable to put the hips in full range of motion, he did have a large abdomen, which may have caused some problems pulling the leg up to the chest.  The Veteran also could not move his leg in extension more than a few inches and there was guarding of movement.  The x-ray study again found the hips to be within normal limits.   

In the January 2009 rating decision that originally granted service connection, the RO noted there was no diagnostic code for the Veteran's left hip disability, so the RO rated it by analogy under DC 5299-5251 for essentially painful motion.  The RO repeated the same rationale for the right hip, though the right hip is listed as evaluated under DC 5299-5253.  The Board finds the 10 percent evaluations for each hip to be sufficient and the appeals for higher initial ratings are denied. 

The evidence of record does not indicate range of motion results warranting a rating in excess of 10 percent, under Diagnostic Codes 5351, 5252 or 5253.  Indeed, the Veteran is not shown to have met the criteria for a compensable rating under either Diagnostic Code 5252 (flexion limited to 45 degree) or 5253 (cannot cross legs, or cannot toe out more than 15 degrees).  The Veteran was found to have full extension in 2008 and his extension was measured to 10 degrees at the December 2009 examination.  The range of motion exhibited by the Veteran within the rating period are sufficient to meet the 10 percent criteria as his motion has been sufficiently demonstrated to be limited by pain.  

The Board notes that the Veteran's functional loss was considered.  38 C.F.R.        §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  However, the evidence shows that there was no additional loss of range of motion due to pain, fatigue, weakness or incoordination after repetitive motions during the December 2008 VA examination and, while the examiner found objective evidence of pain in the December 2009 examination, that examiner found as well no additional limitations following repetition.  In light of the foregoing, the Board concludes the Veteran's complaints of functional loss due to pain and limitation of motion are already compensated by the 10 percent rating.  Thus, higher initial ratings for the left hip and for the right hip are not warranted for any period.

No alternative diagnostic code would provide for a higher initial rating.  While DC 5253 does provide 20 percent for limitation of abduction, motion lost beyond 10 degree, no VA examination included that finding.  Other diagnostic codes that are related to the hip, include Diagnostic Code 5250 (hip ankylosis) and Diagnostic Code 5254 (flail joint).  The evidence does not indicate the Veteran's left hip or right hip disability have resulted in a flail joint; thus Diagnostic Code 5254 is inapplicable.  The Veteran is able to move his left hip and his right hip, albeit with some limitation, so they are clearly not ankylosed and Diagnostic Code 5250 is, therefore, also inapplicable.  38 C.F.R. § 4.71a.

Furthermore, the Board has considered the possibility for additional staged ratings.  Fenderson, supra; Hart, supra.  However, as the evidence does not show that the criteria for a rating in excess of 10 percent have been met at any time during the initial rating period, the Board concludes that staged ratings are inapplicable.

Again, the Board observes, with regard to the right and left hips, that while the Veteran has stated that he is a Registered Nurse and that his hip disabilities are worse, the Board finds the objective evidence found in the VA examinations more probative evidence of the Veteran's condition.  The Veteran is of course competent to report his symptoms; however, the Board found the disparity between his claims of pain, the impact on his work as an RN, and his need to rest his "weak joints" and the complete lack of any treatment records from any source, though the Veteran reported using over-the-counter medication again as needed, to be difficult to reconcile in the Veteran's favor.  Therefore, the Board has found the objective evidence and the opinion of the VA examiners to be more probative regarding the severity of the left and right hips disabilities. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for degenerative joint disease, traumatic, of the lumbar spine, degenerative joint disease, traumatic, of the left and the right knees, and residuals of injury, left hip and right hip, as associated with degenerative joint disease of the lumbar spine.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, comparing the level of the Veteran's lumbar spine disability (traumatic degenerative joint disease) and the symptomatology to the rating schedule, the degree of disability throughout the initial rating period under consideration is contemplated by the rating schedule; therefore, the schedular rating criteria is adequate to rate the Veteran's service-connected lumbar spine, and no referral for an extraschedular rating is required.  In this regard, it is noted that the Veteran's symptoms - such as limitation of motion and pain - are fully detailed in the rating schedule, and there are no factors causing additional disability.  In this decision, the Board also considered functional loss due to pain and weakness as well as weakened movement, excess fatigability, and incoordination, which are part of the schedular rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected traumatic degenerative joint disease of the lumbar spine, and no referral for an extraschedular rating is required.

Regarding the Veteran's left knee and right knee disabilities and comparing the Veteran's disability levels and symptomatology to the rating schedule, the degree of disability throughout the initial appeal period under consideration is contemplated by the rating schedule.  The Veteran's left knee and right knee limitations of flexion and extension rated as part of the traumatic degenerative joint disease sufficiently correspond to the schedular criteria for the 10 percent evaluations for limitation of motion (Code 5010, 5260, 5261), which also incorporate various orthopedic factors that limit motion or function of the left and the right knees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The slight left knee impairment caused by subluxation (Code 5257) that was noted on the December 7, 2009 examination report is specifically contemplated in the schedular rating criteria, and is the basis for a separate schedular rating that recognized functional impairment distinct from the service-connected traumatic degenerative joint disease with limitation of motion.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left knee and right knee disabilities, and no referrals for extraschedular ratings are required. 

Regarding the left hip and right hip disabilities and turning to the first step of the extraschedular analysis, the Veteran's right and left hip disabilities have manifested in limitation of motion, including due to pain, and guarding of movement.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings based on limitation of motion (DC 5251, 5252, 5253), including motion limited to orthopedic factors such as pain, weakness, and guarding (38 C.F.R. §§ 4.40, 4.45, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of each hip to the rating schedule, the degree of disability of each throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with the residuals of injury of the left hip and the right hip, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R.            § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Veteran has indicated that he is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating for traumatic DJD of the lumbar spine, in excess of 10 percent prior to December 7, 2009, and a rating in excess of 40 percent thereafter, is denied.

An initial disability rating in excess of 10 percent for traumatic DJD of the left knee is denied.

A separate 10 percent disability rating for left knee subluxation, for the period from December 7, 2009, is granted.

An initial disability rating in excess of 10 percent for traumatic DJD of the right knee is denied. 

An initial rating in excess of 10 percent for residuals of injury of the left hip is denied.  

An initial rating in excess of 10 percent for residuals of injury of the right hip is denied.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


